Title: To John Adams from James Bing, 18 December 1818
From: Bing, James
To: Adams, John


				
					Venerated Sir
					New York Decr 18 1818
				
				Having been appointed by mr James Simpson (our old Consul in Morocco) his agent to settle his accounts (which have been standing since the year 1795) with our Government, and to Petition Congress in his behalf for arrearages of pay to which he has always considered himself, Justly entitled—or for such other relief as Congress shall see fit to afford him, in his present embarrassed circumstances, occasioned by his long residence in a Barbarous Country. Where his necessary expenditures have from the first been much more considerable than the salary he has received,I have taken the liberty to enclose you a printed copy of his Representation & Petition which I shall soon lay before Congress, and beg permission to request you to have the goodness to examine this document, particularly as many of the facts therein stated must have come within your official knowledge when President of the United States,If mr Simpson has here stated the facts correctly (which I have no reason to doubt) and if he has uniformly sustained a Character for probity unblemished & faithfully discharged the various duties of his office economically and with a due regard to the Public good, I think there cannot be a doubt but he is entitled to the consideration & munificence of the government & the CountryAbroad his name is every where mentioned with the greatest respect & his exertions have I believe been unremitted & he has been guided by the strictest economy, and yet he has expended over & above his Salary all his private property in the Public service & finds it necessary, (though humiliating) in order to pay his just debts to Determine upon this course of proceedingI beg leave further to request you in mr Simpsons name to make such favourable remarks on his Petition as your known benevolence & Justice shall dictate & forward it together with such remarks or observations as you may deem fit to the Honourable, the secretary of state, (your Worthy, enlightened & magnanimous Son) in order that he may be prepared to answer in a satisfactory manner, such enquiries as a Committee of Congress may think proper to make on the subjectWishing you health, with considerations of / the most profound respect & esteem for your / many Virtues / I have the honour to be your most / humble & most devoted servant
				
					James Bing
				
				
			